Citation Nr: 1115516	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression.

2.  Entitlement to service connection for occipital neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, denied service connection for depression and occipital neuralgia.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Wichita, Kansas RO.  

In June 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.    

In March 2009, the Board remanded the claims on appeal for further development.  The Board also remanded claims for service connection for acid reflux disease and bilateral hearing loss for further development.  In a September 2010 rating decision, the Appeals Management Center (AMC) granted service connection for high frequency sensorineural hearing loss and acid reflux disease/GERD, representing a full grant of the benefits sought in regard to these claims.  

As will be discussed in greater detail below, after the Board's March 2009 remand, the AMC issued a supplemental statement of the case (SSOC) readjudicating the claim for service connection for an acquired psychiatric disorder, including depression; however, the AMC did not readjudicate the claim for occipital neuralgia.  In the September 2010 rating decision, the AMC granted service connection for occipital headaches (claimed as chronic headaches), and indicated that this represented a full grant of the benefits sought on appeal and, as such, the issue was considered resolved in full.  However, the Board highlights that service connection for chronic headaches was previously allowed in the March 2009 decision, and, as such, the September 2010 rating decision merely effectuated the Board's award of service connection.  The claims for service connection for chronic headaches and occipital neuralgia are two distinct matters (as reflected by the Board's prior decision in which the claim for service connection for chronic headaches was allowed and the claim for occipital neuralgia was remanded for further development).  Accordingly, the claim for service connection for occipital neuralgia has not been granted in full, and this claim remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In regard to the claim for service connection for depression, the record reflects that there are outstanding treatment records which are potentially pertinent to this claim.  In this regard, during the June 2008 hearing, the Veteran reported that he had been diagnosed with depression at The Guidance Center in Leavenworth, Kansas, and medication was prescribed by his physician at the Army Health Clinic.  Despite the foregoing, records of treatment from this private facility have not been associated with the claims file.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, this claim must be remanded so the AMC/RO can attempt to obtain records of treatment from this facility.  

In addition, the Board notes that service treatment records reflect that the Veteran was seen for psychiatric complaints beginning in 2005.  In January 2005, major depressive disorder with a moderate single episode was diagnosed.  Service treatment records dated in March 2005 reflect his attendance at a stress and anxiety management class.  Staff noted the Veteran's mood was euthymic and that he gave no indication of suicidal or homicidal ideation.  In March and April 2005, the Veteran was seen for concerns of sadness and exhibited no psychotic symptoms.  The diagnosis in March 2005 was adjustment disorder with depressed mood.  In April 2005, this diagnosis was noted to be in remission.  During a June 2005 VA examination (before discharge from active service) the examiner, in a brief, very cursory psychiatric evaluation, did not refer to any diagnosis of adjustment disorder or depression or to any psychiatric abnormalities.  In September 2005, the Veteran indicated that he no longer had complaints of sadness or stress due to retiring in a few weeks, and denied suicidal and homicidal ideation.    

Post service records of treatment from Munson AHC reflect findings of and treatment for depression as well as adjustment disorder with depressed mood.  The Veteran was afforded a VA examination to evaluate his claimed psychiatric disorder in May 2010.  The psychologist indicated that the Veteran had treatment for adjustment disorder in 2005.  She noted that he reported that his difficulties with pain were causing distress.  She also indicated that the Veteran was currently receiving treatment for a mental disorder, specifically; he was on an anti-depressant for depression.  The psychologist noted that the Veteran had been in chronic pain for over 10 years, and he reported that he started thinking about suicide during service, "100% due to chronic pain."  The psychologist indicated that there was no Axis I or II diagnosis, but then went on to state that the diagnosis of a mental disorder met the DSM-IV diagnostic criteria.  She commented that the Veteran's mental disorder symptoms were controlled by continuous medication.  

The AMC sought clarification from the psychologist, in light of the fact that she did not provide an Axis I or II diagnosis, but then went on to state that the diagnosis of a mental disorder met the DSM-IV diagnostic criteria and that the Veteran's mental disorder symptoms were controlled by continuous medication.  In a November 2010 addendum, the psychologist indicated that she did not address the question of whether there was at least a 50 percent probability or greater that the Veteran had an acquired psychiatric disorder as a result of active service because the Veteran did not meet the criteria for a mental disorder.  She stated that she checked the box regarding whether each diagnosis of a mental disorder met the DSM-IV diagnostic criteria because a check was required, whether or not a diagnosis was given.  She emphasized that there was no diagnosis on either Axis I or Axis II.  She then elaborated on her finding that the Veteran's mental disorder symptoms were controlled by continuous medication, stating that the mental disorder symptoms she was referring to were mild sleep problems resulting in low energy, which were most likely related to chronic pain, as well as suicidal ideation, which the Veteran reported was secondary to chronic pain and eliminated with the consistent use of Wellbutrin.  

While the psychologist who evaluated the Veteran in May 2010 found that there was no diagnosis on Axis I or Axis II, the Board notes that, in McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the Court held that if a Veteran had a disability "at some point during the processing of his claim," this satisfied the service connection requirement for manifestation of current disability. Id.  As noted above, post-service treatment records reflect diagnoses of depression and adjustment disorder.  Accordingly, the Board finds that the claims file should be returned to the May 2010 VA examiner for a supplemental opinion regarding whether the Veteran has a current psychiatric disorder (to include a psychiatric disorder at any time since his separation from service).  In rendering a supplemental opinion, the examiner should consider and address the post-service diagnoses of depression and adjustment disorder.    

In regard to the claim for service connection for occipital neuralgia, as noted in the introduction, in the March 2009 decision, the Board granted service connection for chronic headaches and remanded the claim for service connection for occipital neuralgia for further development.  Specifically, the Veteran was to be afforded a VA examination to determine whether it was at least as likely as not that he had occipital neuralgia related to service.  

On VA spine examination in May 2010, the Veteran described neck pain radiating down his left arm to his left elbow.  Examination revealed tenderness at the occiput, and all the cervical spinous processes, as well as the adjacent paravertebral muscles, although there was no evidence of palpable muscle spasm.  Neurological examination revealed decreased sensation in the left ulnar nerve distribution of the hand.  The pertinent diagnosis was cervical degenerative joint and disc disease, with left ulnar nerve radiculopathy, as evidenced by decreased sensation in the left ulnar nerve distribution.  The examiner opined that it was at least as likely as not that the Veteran's cervical pathology was service-connected.  He noted that the Veteran had occipital headaches, and there was some question as to whether he had occipital neuralgia, but that this would be addressed in another examination.  He opined that it was not possible, beyond mere conjecture, to distinguish between the headache caused by cervical spine pathology and possible cervical neuralgia, but, in any case, both the cervical problem and headache problem were service-connected.  

The same examiner then performed a VA cranial nerves examination.  During that examination, the Veteran described headaches beginning in the occipital area, and reported that he had not been hospitalized nor had any surgery for his headaches or his possible occipital nerve problem.  The examiner obtained a summary regarding occipital neuralgia from the internet site "Up to Date" and indicated that the Veteran's headaches did not have pure characteristics of occipital neuralgia, inasmuch as they were steady, rather than brief and shock-like with lightning pains, and there was no refractory period.  He added that occipital neuralgia can be the cause of a headache in the occipital region.  The diagnosis was headache, occipital, at least as likely as not secondary to considerable degenerative joint and degenerative disc disease of the cervical spine.  He added that a definite diagnosis of occipital neuralgia could not be made from the information available.  He concluded, therefore, that it was at least as likely as not that the Veteran's service-connected cervical spine pathology was the primary cause of his chronic occipital headaches.      

Subsequent to these examinations, in the September 2010 rating decision, the AMC granted service connection for occipital headache (claimed as chronic headaches).  As noted in the introduction, the AMC indicated that this represented a full grant of the benefits sought on appeal and, as such, the issue was considered resolved in full; however, service connection for chronic headaches was previously allowed in the March 2009 decision, and, as such, the September 2010 rating decision merely effectuated the Board's award of service connection.  The AMC did not specifically address the claim for occipital neuralgia in the September 2010 rating decision; rather, the rating code sheet continues to list occipital nerve neuralgia as not service connected.  

In reaching the determination that the claim for service connection for chronic headaches and the claim for service connection for occipital neuralgia are two distinct claims, the Board highlights that the May 2010 examiner, himself, rendered a diagnosis of occipital headache on cranial nerve examination, but stated that a definite diagnosis of occipital neuralgia could not be made from the information available, thus, demonstrating that the two disorders were considered distinct diagnoses.  

The Board is aware of the rule against pyramiding at 38 C.F.R. § 4.14 (2010), which provides that the evaluation of the same disability under various diagnoses is to be avoided.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  During the May 2010 spine examination, the examiner discussed possible cervical neuralgia; however, it is unclear whether he was referring to the claimed occipital neuralgia.  In any event, despite the fact that the examiner stated that it was not possible to distinguish between the Veteran's occipital headache and possible cervical neuralgia, he did not provide any rationale for this conclusion.  

In the March 2009 remand, the Board indicated that, after completion of the requested development and any additional development deemed necessary, the issue of entitlement to service connection for occipital neuralgia should be reviewed.  If any benefit sought remained denied, the Veteran and his representative were to be furnished a supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  As discussed above, the Veteran has not been furnished an SSOC regarding the claim for service connection for occipital neuralgia.  Under these circumstances, the Board finds that a remand is required to readjudicate this claim on the basis of the evidence associated with the claims file since the March 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, as discussed above, the examiner who performed the May 2010 cranial nerves examination indicated that a more appropriate worksheet would have been peripheral nerves, inasmuch as the occipital nerve is considered to be a peripheral nerve.  Following examination, the examiner then indicated that a definite diagnosis of occipital neuralgia could not be made from the information available.  He did not, however, provide a basis for this conclusion, or indicate what additional information was necessary to determine whether or not a diagnosis of occipital neuralgia was warranted.  

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to obtain an etiology opinion regarding his claimed occipital neuralgia.  VA is required to undertake necessary examinations and development recommended by VA examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  Accordingly, this examination should be conducted following the protocol in VA's Disability Examination Worksheet Peripheral Nerves Examination, and any testing deemed necessary to determine whether a diagnosis of occipital neuralgia is warranted should be accomplished.  The examiner should consider and address a May 2007 record of treatment from Dr. T.P.L. which includes an impression of occipital neuritis secondary to C4 nerve root irritation from C4-C5 facet joint pain.  In light of the fact that the Veteran is currently service-connected for chronic headaches, the examiner should comment as to whether it is possible to distinguish the symptoms and effects of any occipital neuralgia from the service-connected headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for a psychiatric disorder, to include depression, and/or occipital neuralgia.  Of particular interest are any records of treatment from The Guidance Center in Leavenworth, Kansas, as well as any records of treatment from Munson AHC, since July 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the foregoing development is complete, the AMC/RO should forward the claims file to the psychologist that conducted the May 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the psychologist for review of the case. A notation to the effect that this record review took place should be included in the report of the psychologist.

The psychologist should identify any current psychiatric disorder, to include any disorder present at any time since separation from service.  If any psychiatric disorder is identified, the psychologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was caused or aggravated by pain from a service-connected disability.  In rendering the requested opinion, the psychologist should specifically consider and address the post-service diagnoses of psychiatric disorders, including depression and adjustment disorder with depressed mood.  

If further examination of the Veteran is deemed necessary, the AMC/RO should arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the psychologist or psychiatrist designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the psychologist or psychiatrist.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA examination to determine the etiology of any occipital neuralgia.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet Peripheral Nerves Examination.  

Following examination of the Veteran and a review of the record, the examiner should identify any current occipital neuralgia.  In regard to any diagnosed occipital neuralgia, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was caused or aggravated by his service-connected cervical spine disability.  In rendering the requested opinion, the examiner should specifically consider and address the May 2007 finding of occipital neuritis.  The examiner should comment as to whether it is possible to distinguish the symptoms and effects of any occipital neuralgia from the service-connected headaches.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


